Citation Nr: 0424997	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  04-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk








INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim for entitlement to 
service connection for bilateral hearing loss.  

Pursuant to an August 2004 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence of record clearly indicates that the veteran was 
exposed to combat while he was in service at Iwo Jima during 
World War II.  The Board finds that the veteran's complaint 
of acoustic trauma due to continuous bombing and gunfire 
while in service is consistent with the circumstances of his 
service.  VA treatment records show the presence of 
bilateral, moderately severe to severe, sensorineural hearing 
loss.  Based on the present diagnosis and the veteran's 
history of acoustic trauma, the Board is of the opinion that 
a VA examination is warranted in this case to determine the 
etiology of the veteran's hearing loss.

Accordingly, the issue is REMANDED for the following 
development:

1.  The veteran should be scheduled for a VA 
examination by a specialist in ear disorders 
(M.D.) in order to determine the nature, severity 
and etiology of any hearing loss.  In addition to 
an audiological evaluation, any other testing 
deemed necessary should be performed.  The 
veteran's complete history of noise exposure 
during and following service should be obtained.  
Following the examination, it is requested that 
the examining physician render an opinion as to 
whether it is as likely as not that any hearing 
loss, if diagnosed, is related to the in-service 
noise exposure.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  A complete 
rational for any opinion expressed should be 
included in the report.

2 Thereafter, the RO should re-adjudicate the 
claim.  If the benefit sought is not granted, the 
veteran should be furnished a supplemental 
statement of the case and an opportunity to 
respond.  The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



